Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
REASONS FOR ALLOWANCE
Claims 1, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 4 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 4 disclose a  peristaltic pump (110, fig 1) along a duct (124) that is linked on one side to the atmosphere (120) and on the other to a material reservoir (150R) on a print head (150H), the peristaltic pump moves forward, reverse, and stop to control flow of ink from the printhead (150N) by controlling the pressure of the area above the ink in the material reservoir (150R), the peristaltic pump is controlled by a controller (114) based on reading from a pressure sensor (130) to keep the pressure difference between the atmosphere and the pressure in the material reservoir (150R) in a range that is modifiable. 
Vosahlo (USPN 6,698,869) discloses an inkjet printing head (1, fig 1), with a nozzle (coming off of 1) a material reservoir (2) a pressure sensor (14), a pump (3) to control the pressure in the material reservoir (col 2, lines 12-13 indicate controlling the pressure to be positive or negative). However, Vosahlo does not disclose a peristaltic pump, the pump being connected to atmosphere on one side of the duct, the peristaltic pump remaining still to function as a valve by holding the duct closed and the pressure range being a modifiable range.
Parng (USPN 7,866,960) discloses a peristaltic pump (fig 2) remaining closed to function as a valve (col 1, lines 40-49). However, Parng does not disclose a duct that is linked on one side to the atmosphere and on the other to a material reservoir on a print head, a controller controlling the peristaltic pump based on reading from a pressure sensor to keep the pressure difference between the atmosphere and the pressure in the material reservoir in a modifiable range
Akatsuka (USPAP 2010/0079567) discloses a pump (16, fig 1) is connected to atmosphere (thru vent 17) and moves air from the ambient into the ink material reservoir (2). However, Akatsuka does not disclose using the pump as a valve and controlling the pressure in the material reservoir to be in a modifiable range.  Akatsuka also does not disclose a pressure sensor.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 4 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746